DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over (US 2012/0054040 Bagherjeiran et al, hereinafter refers as Bagherjeiran) in view of Rathod (US 2018/0246983 A1).

	Regarding claim 1, Bagherjeiran discloses A method for generating individual content for a user of a service, the method comprising:
gathering data on behavior of a user of a computing device (Fig. 2, para. 28, para. 49, the user’s profile [refers as behavior’s data], are received at el. 210, el. 250);
training a model of a user behavior based [[of]] on the gathered data (para. 60-62, based applying the user’s historical behavior data to recommend the related ads to the user), 
and
generating an individual content for the user of the service based on a predetermined
service environment in accordance with a trained model received from a model transmitter (para. 51, para. 61-66, to recommend the targeting ads to user based on user’s behavior profile);
Bagherjeiran does not explicitly disclose wherein the trained
data identifies the user to a predetermined degree of reliability;
Rathod teaches wherein the trained data identifies the user to a predetermined degree of reliability (para. 336, to identify user’s identity based on user’s profile data);
	It would be obvious for one of ordinary skill in the art before the time of invention in order to modify Bagherjeiran to include Rathod in order for a system to generate additional revenue by selling target ads to users.

	Regarding claim 2, Bagherjeiran in view of Rathod discloses wherein the data on the behavior of the user describes at least one of: one or more applications with which the user is working, a time during which the user is working on a respective application of the one or more applications, an action performed by the user in the respective application of the one or more applications, a search query issued by the user, one or more sites visited by the user, an action performed by the user on a respective site of the one or more visited sites, and a form filled out by the user (Rathod, para. 366, profile urls visited by user, Bagherjeiran, para. 62).

Regarding claim 3, Bagherjeiran in view of Rathod discloses wherein the model of the user behavior comprises a model based on a neural net with weights, wherein the model is used to predict a next behavior of the user (Bagherjeiran para. 64-67).

Regarding claim 4, Bagherjeiran in view of Rathod discloses sending the trained model of the
user behavior to the content generator, wherein the sending is performed at least with a
predetermined frequency (Bagherjeiran para. 74-79).

Regarding claim 5, Bagherjeiran in view of Rathod discloses sending the trained
model of the user behavior to the content generator content, wherein the sending is performed at
least based on demand by the content generator (para. 60-62, an ad recommendation is generated).

	Regarding claim 6, Bagherjeiran in view of Rathod discloses wherein the database of behavior models contains models of user behavior collected during a registration of the user for the service (Fig. 1B, para. 28, el. 120).

Regarding claim 7, Bagherjeiran in view of Rathod discloses prior to the generating of the
individual content for the user of a service, authorizing the user for the service based on a result of
a comparison of the model of the user behavior provided by the model transmitter with one or
more models obtained from a database of behavior models (para. 62, para. 64-66, based on user’s historical profile, the user has purchased an insurance [the comparison has to be made in order allowing the user to purchase the insurance], as such the ad recommendations are generated).

Regarding claim 8, Bagherjeiran in view of Rathod discloses wherein the one or more behavior models are compared against each other using at least one of: matrices of scatter plots, individual scatter plots, and statistical significance tests (Rathod, para. 336).

Regarding claim 9, Bagherjeiran in view of Rathod discloses wherein the predetermined service environment comprises an environment for accessing at least one of: a list of goods and services to which access is to be granted to the user (Bagherjeiran para. 62), and data which the user has been granted permission to access based on an analysis of the behavior model received from the model transmitter.
Regarding claim 10, the instant claim is analyzed with respect to claim 1.
Regarding claim 11, the instant claim is analyzed with respect to claim 2.
Regarding claim 12, the instant claim is analyzed with respect to claim 3.
Regarding claim 13, the instant claim is analyzed with respect to claim 4.
Regarding claim 14, the instant claim is analyzed with respect to claim 5.
Regarding claim 15, the instant claim is analyzed with respect to claim 6.
Regarding claim 16, the instant claim is analyzed with respect to claim 7.
Regarding claim 17, the instant claim is analyzed with respect to claim 8.
Regarding claim 18, the instant claim is analyzed with respect to claim 7.
Regarding claim 19, the instant claim is analyzed with respect to claim 1.
Regarding claim 20, the instant claim is analyzed with respect to claim 2.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAI Y CHEN whose telephone number is (571)270-5679. The examiner can normally be reached 8:30 AM -4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAI Y CHEN/               Primary Examiner, Art Unit 2425